PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/116,508
Filing Date: 3 Aug 2016
Appellant(s): Huang et al.



__________________
JIM PATTERSON
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/31/2021.


(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
 Claims 3-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., JP02006102861A, in view of Friedman et al., U.S. 2009/0194137.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada and Friedman as applied to claims 3-7 and 10 above, and further in view of Kapoor, U.S. 8,812,482.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., JP02006102861A, in view of Friedman et al., U.S. 2009/0194137, and further in view of Jennings et al., U.S. 2007/0106422.

(2) Response to Argument
Applicant argues that the combination of references fails to disclose “signaling, by way of a consumer using a mobile device, the mechanized mobile merchantry to self-propel to and interact with the consumer at the consumer location; establishing a data communication link between the mobile device and a beacon device, the beacon device being operationally related to and positioned on the mechanized mobile merchantry, wherein the beacon device effectuates the ability of the mechanized mobile merchantry to locate and move, self-propelled, to a location of the mobile device ”. 

Applicant argues that Kapoor fails to disclose “collecting, by way of a perception sensor which is operationally related to the mechanized mobile merchantry, a plurality of facial recognition data associated with a consumer interacting with the mechanized mobile merchantry. Kapoor discloses collecting consumer biometric identification data such as facial recognition data to generate a biometric user ID, (see Kapoor, col. 23, line 25-30). This feature in conjunction with the other references in the rejection renders claims 8 and 9 are properly rejected under 35 USC 103.
Applicant argues that Jennings fails to disclose “effectuating by way of the mechanized mobile merchantry, selling of beverages to the consumer”. Jennings discloses a robotic beverage server, (see Jennings, ¶ 8). Jennings further discloses the selling of beverages by a robot. “Robotic beverage server 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RUSSELL S GLASS/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        



Conferees:

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627  


                                                                                                                                                                                                      /OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal